Citation Nr: 1703110	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left testicular atrophy as a residual of epididymitis.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  A timely notice of disagreement was received in January 2011, a statement of the case was issued in May 2011, and a VA Form 9 was received in July 2011.

In May 2014, the Board remanded the claim to reopen service connection for an acquired psychiatric disorder for additional development.  In March 2015, the Board reopened the Veteran's claim for service connection and remanded the issue for additional development and medical inquiry.  In March 2016, the Board remanded the claim for addendum opinions from the VA medical examiners.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the July 2016 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1.  The Veteran was diagnosed with depressive disorder, not otherwise specified approximately 49 years after military service.

2.  The record evidence does not establish that the Veteran's mental disorder, to include depressive disorder, is related to service.

3. The Veteran was found to be infertile approximately 49 years after military service.

4.  The record evidence does not establish that the Veteran's service-connected left testicular atrophy resulted in the Veteran's infertility.

5.  The record evidence does not establish that the Veteran's mental disorder, to include depressive disorder, was proximately due to or aggravated by the Veteran's service-connected left testicular atrophy.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include depressive disorder, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in September 2014, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with this claim.  All identified and available treatment records have been secured.

The Veteran's complete service treatment records are unavailable, having apparently been destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  Under such circumstances, VA has a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, the information of record indicates that efforts to obtain some service treatment records were successful.  Particularly, the RO contacted NPRC to obtain Morning Reports and medical treatment records in the custody of the Office of the Surgeon General (SGO).  The copies of the Morning Reports have been associated with the claims file.  With consideration of the facts set forth above, and in light of the apparent unavailability of portions of the service treatment records, the Board is satisfied that its duty has been met and that reasonable efforts to reconstruct the Veteran's service treatment records have been made.  The duty to assist has been fulfilled.

The Veteran has been provided with VA examinations that address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, such as psychosis, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  As such, the record evidence does not establish that the Veteran has one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and thus the provisions of section 3.303(b) do not apply in this case.  See 38 C.F.R. § 3.384 (2016) (defining the term "psychosis" for purposes of 38 C.F.R. § 3.309(a)); see also 71 Fed. Reg. 42758, 42759 (July 28, 2006) (noting that the definition of the term "psychosis" does not include depressive disorder).

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. §1113(b); 38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


Factual Background

The Veteran contends that his service-connected left testicular atrophy caused him to be infertile and that his lack of having biological children has caused him to suffer from depression.  The Veteran states that he feels depressed, has had difficulty sleeping, and has had a lack of energy and motivation as a result of his inability to have children.  The Veteran claims that when his wife's children come over to visit, he feels saddened that he has no children of his own.

In numerous written statements, the Veteran has explained that he has been intimate with several women in the past, including his late wife, but he was not able to impregnate any of them.  He claimed that all of these women had children from previous relationships, proving they were fertile.  The Veteran has claimed that due to his Italian upbringing and culture, there has been a strong emphasis on family, and he feels like the military has robbed him from the extremely significant experience of becoming a father.  The Veteran contends that his left testicular atrophy caused him to become infertile while in the military and that the military should have provided him with a fertility test upon separation.  He states that because he was never tested by the military upon separation, it cannot be assumed that he was infertile prior to his left testicular atrophy or that he became infertile sometime later in his life. 

The Veteran points to articles that discuss testicular atrophy as showing that the loss of one testicle has the possibility of causing infertility.  Although "rare," the Veteran claims that the fact that it is not impossible supports his argument that his left testicular atrophy caused his infertility.  The Veteran also points to the VA fertility specialist's statement in 2009 discussing the possibility of a unilateral event causing the Veteran to become infertile as an additional point of support for his claim.    

The Veteran was provisionally diagnosed with depression in January 2006.  See January 2006 mental health assessment.  At that time, he presented for a VA mental health assessment through self-referral.  He reported never being seen by a psychiatrist and was not taking any psychotropic medication.  He stated that he felt a little depressed and was having trouble sleeping because he never had children of his own.  The diagnosis of depression was subsequently confirmed and the Veteran was prescribed trial medication for the condition.  See February 2006 VA outpatient mental health note. 

In an April 2006 VA treatment record, the Veteran reported that he had significant family issues that had been upsetting him, including a brother with cancer.  He stated that he was deserving of additional compensation for the military denying him the right to have children.  The Veteran further stated that he believed the military was to blame for not running a test on him to see if the atrophy of one testicle caused him to possibly become infertile.  The VA staff psychiatrist noted that the Veteran was reluctant to consider other reasons for not having children.  He listed examples of other possible causes such as the Veteran could have been infertile prior to the atrophy, he may have had intercourse with women who were infertile, and the factor of timing in intercourse with ovulation, etc. 

The Veteran's semen was tested in June 2006, showing that the 71 year old Veteran was infertile.  The Veteran declined treatment for fertility at that time.  See VA outpatient treatment, June and July 2006.  Of further note, there is no evidence of, nor does the Veteran contend, that he sought treatment for infertility at any point during his adult life.  See VA examination, January 2007.  

The absence of complaint of fertility problems before the Veteran reached his advanced age supported the examiner's conclusion at the time that there could not be a clear connection between the Veteran's left testicular atrophy and his depression in January 2007.  The examiner stated that it is clear that his depression has to do with his coming to terms with the fact that he has never had children, because he has not reported this difficulty until the last few years.  The examiner noted that the Veteran also attributed part of his sadness due to the death of his brother.  Id. 

In a February 2009 VA treatment record, the examiner opined that it was a possibility that the event in the Veteran's 20's had a role, although it was a unilateral event.  The examiner further noted that he most likely had a preexisting production problem, but this could not be determined at this stage 50 years later.

The Veteran submitted a private treatment record dated January 2015 from a psychologist.  In this report, the psychologist concluded that the Veteran was suffering from mild depression.  He opined that the loss of the Veteran's wife had influenced his current emotional state.  The psychologist did not provide any further rationale as to the cause of the Veteran's depression.

The Veteran was most recently afforded a VA examination by both an urologist and a psychologist.  In April 2015, the urologist opined that the Veteran's left testicular atrophy did occur while in military service, but it is not at least as likely as not (a probability of 50 percent or greater) that the Veteran's infertility began in or is related to active service.  The urologist stated that the diagnosis of "infertility" can only be made when a couple has failed to conceive after one year of unprotected intercourse and a complete evaluation of both partners has been completed.  He further noted that unilateral testicular problems should not generally cause infertility unless there was a preexisting problem with the right testicle and with regard to production of sperm.  The urologist stated that as the Veteran denied infection in the right testicle, it was not likely that the azoospermia-oligospermia with infertility arose as a result of events in 1955.  After an interval of 50 years, the urologist opined that it is not at least as likely as not that the Veteran's infertility could be related to the in-service epididymitis.

In an addendum opinion from June 2016, the urologist addressed the topic of possible aggravation of the Veteran's infertility while in service.  The urologist stated that after having reviewed the Veteran's record in VBMS, including the interview and examination of the Veteran, taking into account the Veteran's prior statements as to his history and symptoms, and reviewing the appropriate medical literature on infertility, it is his opinion that it is not as least as likely as not that the infertility was aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected left testicle atrophy.  The urologist provided the rationale that the complete absence or atrophy of one testicle does not cause the lack of sperm production in the remaining testicle.  He noted that the literature is replete with cases of men who were able to achieve insemination of their partners with cryptorchidism or any loss of one testicle.  He reasoned that the remaining testicle acts as a backup protection mechanism if there is loss of one testicle or the loss of function of that testicle.  The urologist further stated that the ability to reproduce is a complex situation and depends on additional factors involving both male and female factors.  He noted that as the Veteran denied infection in the right testicle, he opines that the azoospermia-oligospermia with infertility was not aggravated by the events of 1955.  He stated that there was no complete evaluation of both partners during or after military service to determine the exact etiology of infertility.  Additionally, there was no semen analysis to determine the adequacy of the Veteran's sperm prior to the infection in the left testicle during military service.

In May 2015, the Veteran had an examination by a VA psychologist.  The psychologist stated that many of the Veteran's concerns regarding his functioning and sleep difficulties appeared to be developmentally appropriate given his age.  The psychologist noted that the Veteran's concerns regarding not having any biological children appeared within expectation as it is not at all unusual that someone of an advanced age would reflect back on his life and evaluate his choices.  It was also noted that the Veteran has experienced some significant losses in the last few years, including the death of his wife, brother, sister, and grandson.  She concluded that it is not at least as likely as not that the Veteran's depression began in or is related to military service.  She stated that the Veteran was discharged from the military in 1957 and did not present with any concerns related to depressive symptoms until January 2006.  She opined that it is not possible to tie events from the Veteran's military services to depressive symptoms that developed 50 years later.  The psychologist also concluded that it is not at least as likely as not that the Veteran's depression is due to or caused by his service-connected left testicular atrophy or the epididymitis that formed the basis of the service connection for atrophy.  The psychologist stated that the urologist that the Veteran was examined by in February 2009 merely found that it was "possible" that his infertility was related to his service-connected disability, but went on to state that the Veteran most likely had a preexisting production problem, but that this could not be determined 50 years later. 

In an addendum opinion from July 2016, the psychologist concluded that it is not as least as likely as not that the Veteran's depression was aggravated by the service-connected left testicular atrophy.  The psychologist provided the rationale that there is no way to determine with any reasonable certainty that the Veteran's depression is at all related to or aggravated by his left testicular atrophy.  She reasoned that the Veteran lived with his left testicular atrophy for many years and never sought treatment.  The Veteran denied any history of depressive symptoms until recently. The psychologist further stated that there is no evidence that the Veteran made any mention of his left testicular atrophy during his initial mental health assessment for depression.  She opined that based on previous evaluations, it is likely that his significant losses and developmentally appropriate reflections contribute to his depressive symptoms.  The psychologist concluded that there is no evidence to support that the Veteran was infertile during childbearing age and there is no evidence in the record that would suggest that his left testicular atrophy contributed to his depressive symptoms. 




Analysis

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left testicular atrophy as a residual of epididymitis.

As an initial matter, the Board notes that the Veteran has been diagnosed with depression. As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Board acknowledges the Veteran's assertions that he has been feeling symptoms of depression as the result of not having any biological children.  It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began having symptoms of depression during military service or within one year of service.  For these reasons, continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.  

The Veteran's claim for service connection includes his own assertion that his current depression is related to his infertility, which he claims was caused by his service-connected left testicular atrophy.  The Board does not doubt the sincerity of the Veteran's beliefs that his current depression is due to an injury he suffered in active military service.  Nevertheless, as a lay person not trained in medicine, his opinion that his current disability is causally or secondarily related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

The most recent VA examinations conducted by both an urologist and psychologist in April and May 2015 are highly probative.  The examiners both thoroughly reviewed the Veteran's records and lay testimony.  The examiners also provided an adequate rationale as to why they thought the Veteran's current depression was not as least as likely as not caused by or aggravated by his military service or his service-connected left testicular atrophy. 

In his medical opinion, the VA urologist concluded that the Veteran's infertility did not arise as a result of events in 1955.  He also stated that the Veteran's infertility was not as least as likely as not aggravated by his service-connected left testicular atrophy.  The urologist reasoned that the absence of one testicle does not cause the lack of sperm production in the other testicle.

After a thorough review of the record in May 2015, the VA psychologist also concluded that the Veteran's current depression was not as least as likely as not caused by his military service, or his service-connected left testicular atrophy.  The psychologist opined that the Veteran's mood and concerns were developmentally appropriate given his age.  The fact that he had experienced significant losses in his life in the last few years also contributed to his depression.  She further noted that the Veteran's depression was not as least as likely as not aggravated by his service-connected left testicular atrophy.

The above-mentioned opinions have been consistent with the previous medical opinions in the Veteran's record.  The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.  The only private medical report submitted by the Veteran merely discussed his diagnosis and did not provide a nexus as to the etiology of his depression.  The private physician did however mention that the loss of the Veteran's wife influenced his current emotional state.  This further supports the VA medical opinions mentioned above that attribute the Veteran's depression to causes other than his military service or service-connected left testicular atrophy and do not indicate that his depression is aggravated by his service-connected disability.  As such, service connection cannot be established on either a direct or secondary basis.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's psychiatric disorder and his military service, or his service-connected left testicular atrophy.  Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to his service-connected left testicular atrophy as a residual of epididymitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left testicular atrophy as a residual of epididymitis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


